NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            CAITLIN F., Appellant,

                                        v.

               DEPARTMENT OF CHILD SAFETY, Appellee.

                             No. 1 CA-JV 20-0127
                               FILED 9-1-2020


           Appeal from the Superior Court in Yavapai County
                        No. P1300JD201900084
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Florence M. Bruemmer PC, Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Thomas Jose
Counsel for Appellee
                         CAITLIN F. v. DCS, E.W.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1            Caitlin F. (“Mother”) appeals the juvenile court’s
dependency order related to her daughter, E.W., born in 2011. Because
reasonable evidence supports the court’s finding, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother has two adult children, M.F. and L.F. Before E.W.’s
birth, Mother lived in North Carolina with M.F. and L.F. After M.F. accused
her father of sexually assaulting her, Mother moved both children to
Arizona, met E.W.’s father (“Father”) and gave birth to E.W.

¶3             Father entered a no contest plea to the Amended Dependency
Petition at the adjudication hearing on March 2, 2020, and is not a party to
this appeal. Father has been accused or convicted of harming both M.F. and
E.W. He pled guilty to child abuse after hitting E.W. in 2014. Mother caught
Father “peeping on” 15-year-old M.F. in 2016. In 2018, Mother discovered
Father “taking inappropriate pictures” of 17-year-old M.F. Mother
confronted Father, about the “peeping,” but did not contact law
enforcement or disclose Father’s actions to M.F. because she thought they
were “not out of the ordinary.” Mother allowed Father to continue living
in the home with M.F. and E.W., and Father’s voyeurism of M.F. continued.
Father was later indicted on multiple counts of voyeurism and at the time
of the dependency hearing, was awaiting trial.

¶4            Mother brought E.W. to an urgent care facility in October
2019, when E.W. was eight years old, with symptoms Mother believed were
consistent with herpes. Mother later admitted that E.W. also suffered from
symptoms consistent with vaginitis since 2017 but had never received
medical treatment. Mother told a police investigator she could not rule out
that Father transmitted herpes to E.W. When police questioned Father, he
conceded that he could have transmitted herpes to E.W., claiming he could
not remember what he did when he was drunk. E.W. eventually tested
negative for any sexually transmitted disease.



                                     2
                          CAITLIN F. v. DCS, E.W.
                           Decision of the Court

¶5             Despite Mother’s knowledge of Father’s sexual deviance
toward M.F., his prior abuse of E.W., his blackouts when drinking, and her
consciousness of the possibility that the abuse of M.F. was ongoing, she did
not restrict Father’s access to E.W. In the fall of 2019, Department of Child
Safety (“DCS”) implemented a safety plan prohibiting Father from
unsupervised contact with E.W. and subsequently filed a dependency
petition alleging E.W. was dependent as to Mother due to neglect and
abuse. The court held a temporary custody hearing the day after the
dependency petition was filed. DCS presented evidence that Mother failed
to seek an order of protection against Father and refused the in-home
services DCS offered. Because of Mother’s inaction, E.W. remained in DCS’
temporary custody, and the court ordered Mother to file for custody of E.W.
and seek temporary orders in family court.

¶6            At the March 2, 2020 adjudication hearing, Mother presented
evidence that she was engaging in some DCS services but had not begun
family counseling or completed a psychosexual evaluation. DCS presented
evidence that, as of February 2020, Mother did not fully understand why
she was involved with the Department because she believed she had
protected E.W. to the best of her ability, even though E.W. disclosed things
to Mother that should have raised concerns about Father. The court found
E.W. dependent as to Mother based on Mother’s inability to protect E.W.
Mother timely appealed. This court has jurisdiction under Article 6, Section
9, of the Arizona Constitution and Arizona Revised Statutes (A.R.S.) §§ 8-
235(A), 12-120.21(A)(1), and -2101(A)(1) (2020).

                               DISCUSSION

¶7            We review the appeal from a dependency finding for abuse
of discretion. Shella H. v. Dep’t of Child Safety, 239 Ariz. 47, 50, ¶ 13 (App.
2016). We view the evidence in the light most favorable to sustaining the
juvenile court’s findings and will accept the trial court’s findings unless no
reasonable evidence supports them. Willie G. v. Ariz. Dep’t of Econ. Sec., 211
Ariz. 231, 235, ¶ 21 (App. 2005).

¶8             On appeal, Mother argues the court erred by considering only
her inability to protect E.W. before the dependency petition instead of
evaluating the circumstances at the time of the dependency trial. In support
of this argument, Mother relies on Shella H., 239 Ariz. at 50, ¶ 12. There, the
court considered a long history of domestic abuse between Mother and
Father and concluded the children were dependent as to Mother. Shella H.,
239 Ariz. at 50, ¶ 14. The court reasoned that while historical behavior alone
cannot be the basis for a dependency, it can be considered when evaluating


                                      3
                          CAITLIN F. v. DCS, E.W.
                           Decision of the Court

the present risk of harm to children if the risk to children remains at the
time of the hearing or a parent has not acknowledged or addressed the risk.
Id. at 51, ¶ 17. The court held that “[a]lthough the juvenile court articulated
the wrong moment in time when dependency must be found to have
existed, . . . it ultimately concluded ‘Mother is unable to provide for her
children.’” Id. Similarly, in this case, while the court considered Mother’s
history of failing to protect E.W., it made sufficient findings that Mother’s
neglect presented an ongoing and current risk of harm to E.W.

¶9            Reasonable evidence supports the superior court’s conclusion
that Mother is unable to protect E.W. Father has a history of abuse, sexual
deviancy, and blackout drinking. Similarly, Mother has a history of
minimizing Father’s risk to E.W., and continuing to allow him to live with
and spend unsupervised time with E.W. Additionally, Mother failed to
seek adequate medical care for E.W., did not involve law enforcement when
Father’s actions endangered E.W. and failed to understand, even after the
dependency petition was filed, how her inaction placed E.W. at risk. Based
on Mother’s history and her failure to complete all recommended DCS
services, the court reasonably concluded Mother had not sufficiently
resolved the deficiencies in her protective capacity at the time of trial.

                               CONCLUSION

¶10         Reasonable evidence supports the superior court’s
dependency finding. For this reason, we affirm the court’s order finding
E.W. dependent as to Mother.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4